                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  DEQUON LETRAY BOYD,                         )
                                              )
               Petitioner,                    )
                                              )
  v.                                          )      No.:   1:19-CV-249-TAV-CHS
                                              )
  TONY MAYS,                                  )
                                              )
               Respondent.                    )


                                MEMORANDUM OPINION

        Before the Court is a pro se prisoner’s petition for a writ of habeas corpus filed

  pursuant to 28 U.S.C. § 2254. Respondent has filed a motion to dismiss the petition as

  time-barred [Doc. 6] and a memorandum in support thereof [Doc. 7], as well as the state

  court record [Doc. 5]. Petitioner did not file a response, and his time for doing so has

  passed. See E.D.T.N. LR 7.1(a)(2). As such, Petitioner has waived any opposition thereto.

  See Elmore v. Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d mem. 577 F.2d 740 (6th

  Cir. 1978); E.D.T.N. LR 7.2. For the reasons set forth below, Respondent’s motion to

  dismiss the petition as time-barred [Doc. 6] will be GRANTED and this action will be

  DISMISSED.

  I.    PROCEDURAL HISTORY

        On February 26, 2009, a Hamilton County, Tennessee jury found Petitioner guilty

  of a number of charges, including first degree murder and attempted first degree murder

  [Doc. 5-1 p. 75–90]. On September 28, 2009, the Tennessee Court of Criminal Appeals

  (“TCCA”) affirmed Petitioner’s convictions, and on January 11, 2012, the Tennessee



Case 1:19-cv-00249-TAV-CHS Document 8 Filed 05/29/20 Page 1 of 10 PageID #: 2308
  Supreme Court denied Petitioner permission for further appeal. State v. Boyd, No. E2009–

  02071–CCA–R3–CD, 2011 WL 4012434, at *6, 10 (Tenn. Crim. App. Sept. 28, 2009),

  perm. app. denied (Tenn. Jan. 11, 2012).

            Petitioner next filed a state court petition for post-conviction relief on January 4,

  2013 [Doc. 5-25 p. 6], which the post-conviction court denied [Id. at 69]. On February 15,

  2018, the TCCA affirmed the denial of Petitioner’s petition for post-conviction relief. Boyd

  v. State, No. E2017–00891–CCA–R3–PC, 2018 WL 930922, at *4 (Tenn. Crim. App. Feb.

  15, 2018). Petitioner did not seek permission for further review by the Tennessee Supreme

  Court.

            Petitioner filed the instant petition for § 2254 relief on August 23, 2019 [Doc. 1

  p. 17].

  II.       ANALYSIS

            The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified

  at 28 U.S.C. § 2241, et seq., provides a one-year statute of limitations for the filing of an

  application for a federal writ of habeas corpus. The statute provides, in relevant part:

                   A 1-year period of limitation shall apply to an application for
                   a writ of habeas corpus by a person in custody pursuant to the
                   judgment of a State Court. The limitation period shall run from
                   the latest of—

                   (A) the date on which the judgment became final by the
                   conclusion of direct review;

                   * * *

                   . . . or

                                                  2



Case 1:19-cv-00249-TAV-CHS Document 8 Filed 05/29/20 Page 2 of 10 PageID #: 2309
                  (D) the date on which the factual predicate of the claim or
                  claims presented could have been discovered through the
                  exercise of due diligence.

  28 U.S.C. § 2244(d)(1). However, the time “during which a properly filed application for

  State post-conviction or other collateral review with respect to the pertinent judgment or

  claim is pending shall not be counted toward any period of limitation . . . . ” 28 U.S.C.

  § 2244(d)(2).

         For AEDPA purposes, Petitioner’s conviction became final on April 11, 2012, the

  day on which Petitioner’s time to file a petition for a writ of certiorari with the United

  States Supreme Court regarding his appeal of his convictions expired. Clay v. United

  States, 537 U.S. 522, 524 (2003) (holding that, if no petition for certiorari is filed, the

  judgment becomes final upon expiration of the ninety-day period for seeking certiorari

  review in the Supreme Court). The AEDPA clock therefore began to run the next day, on

  April 12, 2012, and ran for 266 days until Petitioner filed his petition for post-conviction

  relief on January 4, 2013. At that point, the clock paused until April 17, 2018, sixty (60)

  days after the TCCA affirmed the denial of Petitioner’s petition for post-conviction relief

  on February 15, 2018. Carey v. Saffold, 536 U.S. 214, 219–20 (2002) (holding that claim

  is “pending” for the entire term of state court review, including “until the application has

  achieved final resolution through the State’s post-conviction procedures” and that “a

  federal habeas petitioner has not exhausted his state remedies as long as he has ‘the right

  under [state] law . . . to raise’ in that State, ‘by any available procedure, the question




                                               3



Case 1:19-cv-00249-TAV-CHS Document 8 Filed 05/29/20 Page 3 of 10 PageID #: 2310
  presented’”). At that point, Petitioner had ninety-nine (99) days left, or until July 26, 2018,

  to file his federal petition for relief under § 2254.

         Accordingly, Petitioner’s § 2254 petition, which he filed on August 23, 2019, is

  untimely by more than a year. The AEDPA statute of limitations is not jurisdictional,

  however, and is subject to equitable tolling. Holland v. Florida, 560 U.S. 631, 645 (2010).

  Equitable tolling is warranted where a petitioner shows that he has diligently pursued his

  rights, but an extraordinary circumstance prevented him from timely filing the petition.

  Holland, 560 U.S. at 649. A petitioner bears the burden of demonstrating that he is entitled

  to equitable tolling, Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005), and federal courts

  should grant equitable tolling sparingly. Souter v. Jones, 395 F.3d 577, 588 (6th Cir. 2005);

  see also Graham-Humphreys v. Memphis Brooks Museum of Art, Inc., 209 F.3d 552, 561

  (6th Cir. 2000) (providing that “[a]bsent compelling equitable considerations, a court

  should not extend limitations by even a single day”).

         While Petitioner does not specifically argue that he is entitled to equitable tolling of

  the statute of limitations in his petition, he does assert that he can demonstrate cause and

  prejudice to excuse his “belated claims” such that the Court can review them on the merits

  [Doc. 1 p. 24]. Thus, the Court liberally construes this argument to assert that Petitioner is

  entitled to equitable tolling in this action.

         In support of this argument, Petitioner states that he did not receive notice that the

  TCCA had denied his post-conviction appeal until “mid-August of 2019” and that due to

  his lack of education and legal knowledge and his “mental deficiencies,” among other

                                                  4



Case 1:19-cv-00249-TAV-CHS Document 8 Filed 05/29/20 Page 4 of 10 PageID #: 2311
  things, he “was not aware or able to understand” the appropriate time period in which he

  should have filed his § 2254 petition prior to this date [Id.].1 However, Petitioner also

  states that when his attorney notified him that the TCCA had denied his post-conviction

  appeal on an unspecified date, Petitioner immediately notified the attorney that he wanted

  the attorney to continue to file appeals in state and federal court on his behalf and that he

  did not discover until August 2019 that he was required to file his § 2254 petition within

  the one-year AEDPA statute of limitations [Id. at 14, 25, 26]. Thus, reading the relevant

  portions of Petitioner’s § 2254 filings together, it is apparent that Petitioner knew that the

  TCCA had denied his post-conviction appeal earlier than August 2019, but only learned in

  August 2019 that there was a one-year statute of limitations for him to file a § 2254 petition

  for his convictions and/or that he was responsible for filing this petition, at which point he

  “acted with good faith to immediately seek out legal advice and assistance to file a belated

  writ of habeas corpus” with this Court [Id.].

         Petitioner also filed a 2009 psychological evaluation of him with his § 2254 petition

  [Doc. 1 p. 18–26]. This evaluation indicates that Petitioner had an extremely troubled

  childhood and, among other things, had an IQ of 69, was very low functioning in a number

  of areas, had “mild impairment” with regard to his understanding the legal system,


         1
           In his petition and the affidavit filed therewith, Petitioner states that he had one year from
  the date on which the TCCA denied his post-conviction appeal, specifically until February 15,
  2019, to file his § 2254 petition [Doc. 1 p. 14, 25]. As set forth above, this is incorrect, as the
  AEDPA statute of limitations began running when Petitioner’s convictions became final, which
  was approximately nine months before Petitioner filed his state court petition for post-conviction
  relief. Regardless, nothing in Petitioner’s filings suggests that this mistaken calculation of the
  AEDPA statute of limitations made any difference in when Petitioner filed his § 2254 petition or
  has any relevance to the Court’s determination of whether Petitioner is entitled to equitable tolling.
                                                      5



Case 1:19-cv-00249-TAV-CHS Document 8 Filed 05/29/20 Page 5 of 10 PageID #: 2312
  specifically stating he “need[ed] constant explanation” of this system and had an

  unspecified level of impairment with regard to appreciating his legal situation [Id. at 20].

  However, the evaluation also found that Petitioner was “able to” engage in a “quality”

  relationship with his attorney and had no impairment of his abilities to manage behavior,

  plan strategy, and appraise the various roles of people in the court system [Id. at 20–21].

         A litigant’s lack of knowledge regarding the statute of limitations is insufficient to

  entitle him to equitable tolling of that statute. See Griffin v. Rogers, 399 F.3d 626, 637 (6th

  Cir. 2005) (holding that “ignorance of the law alone is not sufficient to warrant equitable

  tolling”). Similarly, a litigant’s lack of legal training, poor education, or even illiteracy is

  not sufficient reason for a district to toll AEDPA’s limitations period. Cobas v. Burgess,

  306 F.3d 441, 444 (6th Cir. 2002); see also Craig v. White, 227 F. App’x 480, 482 (6th Cir.

  2007); Harvey v. Jones, 179 F. App’x 294, 299–300 (6th Cir. 2006); Martin v. Hurley, 150

  F. App’x 513, 516 (6th Cir. 2005).

         However, mental incompetence may be an extraordinary circumstance that would

  justify equitable tolling of the AEDPA statute of limitations. Ata v. Scutt, 662 F.3d 736,

  741–42 (6th Cir. 2011). To justify such a finding, a petitioner must demonstrate that

  (1) he is mentally incompetent and (2) his incompetence caused his failure to comply with

  the AEDPA statute of limitations.         Id. at 742.     “[A] blanket assertion of mental

  incompetence is insufficient to toll the statute of limitations. Rather, a causal link between

  the mental condition and untimely filing is required.” Id.




                                                 6



Case 1:19-cv-00249-TAV-CHS Document 8 Filed 05/29/20 Page 6 of 10 PageID #: 2313
         Petitioner has not connected his 2009 mental impairments with his failure to timely

  file his § 2254 petition more than nine (9) years later. Specifically, while Petitioner has

  presented proof that a 2009 psychological evaluation showed that he has significant mental

  impairments due at least in part to his deeply troubled childhood, Petitioner’s specific

  allegations do not support finding that his failure to timely file his § 2254 petition was due

  to these impairments, but rather demonstrate that Petitioner was simply unaware that he

  was responsible for filing his § 2254 petition within the AEDPA’s one-year statute of

  limitations until mid-August 2019, at which time he immediately, and appropriately,

  sought legal advice and assistance to so [Id. at 26]. Thus, it is apparent from Petitioner’s

  filings that it was not his mental impairments, but rather his lack of knowledge and/or

  diligence, that prevented him from timely filing his § 2254 petition.

         In other words, even if the Court assumes that Petitioner is still suffering from the

  mental impairments noted in the 2009 psychological evaluation he filed with his petition,

  nothing suggests that any such mental impairments affected Petitioner any more during the

  time period during which he could have filed a timely § 2254 petition than it did in mid-

  August 2019 when he filed his untimely § 2254 petition—to the contrary, it is apparent

  from Petitioner’s filings that the only thing that changed in August 2019 was Petitioner’s

  discovery of the AEDPA statute of limitations and/or that his attorney had not pursued

  other filings on his behalf despite his request. Thus, Petitioner has failed to demonstrate

  any causal link between his mental impairment and his failure to file his § 2254 petition

  within the AEDPA’s statute of limitations.

                                                7



Case 1:19-cv-00249-TAV-CHS Document 8 Filed 05/29/20 Page 7 of 10 PageID #: 2314
         Moreover, Petitioner’s argument that he should be entitled to equitable tolling due

  to his belief that his attorney was pursuing other remedies on his behalf in accordance with

  Petitioner’s written request that he do so is likewise insufficient to demonstrate that

  Petitioner was diligently pursuing his rights under § 2254 such that he could be entitled to

  equitable tolling. While the Sixth Circuit has held that an attorney’s failure to notify a

  petitioner that the state court of appeals had affirmed his conviction, thereby triggering the

  AEDPA statute of limitations, could in some circumstances warrant equitable tolling, it

  ultimately found that the petitioner in that case was not entitled to equitable tolling because

  he waited three (3) years before taking any action. Keeling v. Warden, 673 F.3d 452, 463–

  64 (6th Cir. 2012) (citing Robinson v. Easterling, 424 F. App’x 439, 443 (6th Cir. 2011)

  (holding that a petitioner who waited eighteen (18) months to inquire about the status of

  his state court proceedings had not been sufficiently diligent to be entitled to equitable

  tolling for his § 2254 petition); see also Winkfield v. Bagley, 66 F. App’x 578, 582–83 (6th

  Cir. 2003) (holding that even where counsel “actively misled” the petitioner about the

  status of his state court proceedings in response to the petitioner’s letter seeking

  information about those proceedings, § 2244(d)(1)(B) did not apply because the petitioner

  failed to show that he was diligently pursuing his rights under § 2254).

         Nothing in Petitioner’s filing suggest that any of his counsel’s omissions prevented

  Petitioner from filing a timely § 2254 petition or that Petitioner diligently pursued his rights

  under § 2254. Rather, Petitioner alleges only that, on an unspecified date, his attorney

  notified him that the TCCA had denied his post-conviction appeal and Petitioner then

                                                 8



Case 1:19-cv-00249-TAV-CHS Document 8 Filed 05/29/20 Page 8 of 10 PageID #: 2315
  immediately asked his attorney to continue to pursue state and federal remedies on his

  behalf. However, Petitioner does not state when he sent his letter making that request, and

  nothing suggests that Petitioner made any efforts to monitor the efforts he presumed his

  attorney would take on his behalf or otherwise diligently pursue his rights under § 2254

  after learning of the denial of his post-conviction appeal. Also, nothing suggests that any

  such lack of diligence was related to or caused by any of Petitioner’s alleged mental

  impairments.

         Accordingly, Petitioner has failed to establish that he is entitled to equitable tolling

  of the statute of limitations, his § 2254 petition is time-barred, and this action will be

  DISMISSED.

  III.   CERTIFICATE OF APPEALABILITY

         Finally, the Court must consider whether to issue a certificate of appealability

  (“COA”), should Petitioner file a notice of appeal. A petitioner may appeal a final order

  in a § 2254 case only if he is issued a COA, and a COA should issue only where the

  petitioner has made a substantial showing of the denial of a constitutional right. See 28

  U.S.C. § 2253(c). Where the district court rejects the § 2254 petition on a procedural basis,

  a COA shall issue only where reasonable jurists would debate the correctness of the Court’s

  ruling. Slack v. McDaniel, 529 U.S. 473, 484 (2000); Porterfield v. Bell, 258 F.3d 484,

  485–86 (6th Cir. 2001). As reasonable jurors would not debate the Court’s ruling that

  Petitioner is not entitled to equitable tolling and the § 2254 petition is time-barred, a COA

  will not issue.

                                                9



Case 1:19-cv-00249-TAV-CHS Document 8 Filed 05/29/20 Page 9 of 10 PageID #: 2316
  IV.   CONCLUSION

        For the reasons set forth above:

        1.     Respondent’s motion to dismiss the petition as time-barred [Doc. 6] will be
               GRANTED;

        2.     A COA will not issue; and

        3.     This action will be DISMISSED.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                            10



Case 1:19-cv-00249-TAV-CHS Document 8 Filed 05/29/20 Page 10 of 10 PageID #: 2317
